      Case 4:19-cr-00004 Document 48 Filed on 06/26/20 in TXSD Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §    CRIMINAL ACTION H-19-4
                                                §
DANIEL HERNANDEZ                                §


                                             ORDER

       Defendant Daniel Hernandez, represented by counsel, filed a motion for a sentence reduction

and/or compassionate release under 18 U.S.C. § 3582(C)(1)(A). (Docket Entry No. 42.) The

Government filed a response opposing the motion (Docket Entry No. 46), to which Defendant filed

a reply (Docket Entry No. 47).

       Having considered the motion, the response and reply, the record, the medical exhibits, and

the applicable law, the Court DENIES the motion for the reasons explained below.

                                           Background

       Defendant is a 47-year old male currently confined at FCI Sheridan in Sheridan, Oregon. He

pleaded guilty on February 5, 2019, to conspiracy to commit bribery, admitting that he and a border

patrol agent had conspired to accept money in exchange for helping smuggle drugs into the United

States; that is, drug trafficking. (Docket Entry No.10.) On August 28, 2019, the Court sentenced

Defendant to a term of 48 months’ imprisonment, to be followed by one year of supervised release.

(Docket Entry No. 34.) He surrendered to the Federal Bureau of Prisons (“BOP”) on November 6,

2019, and began serving his sentence at FCI Sheridan. The BOP currently reports his anticipated

released date as April 2, 2023.
      Case 4:19-cr-00004 Document 48 Filed on 06/26/20 in TXSD Page 2 of 8




       Defendant’s PSR set forth the following medical condition as of sentencing:

       In 2016, Hernandez was diagnosed with bilateral adrenal adenomas which he
       described as inoperable tumors on his kidney which cause him to suffer from diabetes
       – type 2, hypertension (i.e., high blood pressure), and hyperlipidemia (i.e., high
       cholesterol). To treat his ailments, Hernandez takes eight prescribed medi[c]ations
       on a daily basis.

(Docket Entry No. 22, p. 14.)

       Defendant claims that he is at high risk of serious illness should he contract COVID-19 while

incarcerated. He requests that the Court grant his motion and reduce his sentence to time served or

home confinement.

                                          Legal Standard

       Defendant brings his motion for a sentence reduction and/or compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i), which allows a court in its discretion to modify a sentence under certain

circumstances. Under the current version of the statute, a motion for modification may be made by

either the Director of the BOP or by a defendant after the defendant has fully exhausted his

administrative rights. 18 U.S.C. § 3582(c)(1)(A).

       Compassionate release under section 3582(c)(1)(A) authorizes a court to modify a

defendant’s term of imprisonment if the court finds that two conditions have been satisfied. The first

is that “extraordinary and compelling reasons warrant such a reduction.”               18 U.S.C. §

3582(c)(1)(A)(i). The second is that “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The court also must

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable. Id. See also

United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The district court must base its



                                                  2
      Case 4:19-cr-00004 Document 48 Filed on 06/26/20 in TXSD Page 3 of 8




decision on “a thorough factual record” and “must provide specific factual reasons, including but not

limited to due consideration of the § 3553(a) factors, for its decision.” Id.

       The Sentencing Commission has addressed in a policy statement what qualifies as

“extraordinary and compelling reasons” to release a defendant from BOP custody. See U.S.S.G. §

1B1.13. This Court will refer to the Sentencing Commission’s policy statement for guidance,

without deciding whether it is binding in this context. The relevant policy statement outlines four

categories of circumstances that may constitute ‘extraordinary and compelling reasons’ for a

sentence reduction:

       (1)     the defendant suffers from a medical condition that is terminal or
               substantially diminishes the defendant’s ability to provide self-care in a
               correctional environment;

       (2)     the defendant is at least 65 years old, is experiencing a serious deterioration
               in health due to the aging process, and has served at least 10 years or 75% of
               his or her term of imprisonment;

       (3)     family circumstances involving the death or incapacitation of the caregiver
               of the defendant’s minor child or the incapacitation of the defendant's spouse
               or registered partner; or

       (4)     other reasons, other than or in combination with the other listed
               circumstances, that are extraordinary and compelling.

U.S.S.G. § 1B1.13, Application Note 1. Defendant in this instance relies on subparagraph (4). A

defendant in a motion brought under section 3582(c)(1)(A) has the burden to establish that relief is

warranted in his case.

       Even if extraordinary and compelling reasons for modification or early release are shown,

Sentencing Guideline § 1B1.13(2) authorizes a sentence reduction only if the defendant “is not a

danger to the safety of any other person or the community, as provided in 18 U.S.C. § 3142(g).”


                                                  3
      Case 4:19-cr-00004 Document 48 Filed on 06/26/20 in TXSD Page 4 of 8




       As provided in both section 3582(c)(1)(A) and the policy statement, a court must consider

the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable. These

factors include the nature and circumstances of the offense; the history and characteristics of the

defendant; and the need for the sentence to reflect the seriousness of the offense, promote respect

for the law, provide just punishment, afford adequate deterrence, protect the public, and provide the

defendant with needed training, medical care, or other treatment in the most effective manner. 18

U.S.C. § 3553(a). The policy statement also recognizes that the sentencing court “is in a unique

position to determine whether the circumstances warrant a reduction . . . after considering the factors

set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy statement[.]” U.S.S.G. §

1B1.13 cmt. 4.

                                              Analysis

       Exhaustion

       The parties agree that Defendant has exhausted his administrative remedies under the statute

and that he may proceed with this motion.

       Home Confinement

       The Government correctly argues that the Court may not independently order Defendant

released to home confinement for the remainder of his sentence. The BOP has the exclusive

authority to determine where a federal prisoner is housed during incarceration. See 18 U.S.C. §

3621(B). Courts may, however, order that a prisoner be moved to home confinement as part of a

sentence reduction. If a court grants a sentence reduction, it may impose a term of supervised release

that does not exceed the unserved portion of the original sentence. 18 U.S.C. § 3582(c)(1)(A).



                                                  4
      Case 4:19-cr-00004 Document 48 Filed on 06/26/20 in TXSD Page 5 of 8




Home confinement may be imposed as a condition of supervised release if the court finds that it

constitutes a “substitute for imprisonment.” U.S.S.G. § 5F1.2; 18 U.S. C. § 3583(d).

       Consequently, a court may not grant the compassionate release of a defendant to home

confinement in absence of ordering a reduction in his sentence.

       Extraordinary and Compelling Reasons

       Defendant establishes that he has type 2 diabetes and liver disease, among other medical

conditions.   The Government agrees that Defendant’s chronic medical conditions meet the

requirements of “extraordinary and compelling reasons” under section 3582(C)(1)(A), in that his

ability to provide self-care against serious injury or death as a result of COVID-19 is substantially

diminished within the environment of a correctional facility by the chronic conditions themselves.

(Docket Entry No. 46, pp. 8–9.) The Government also does not claim that Defendant would present

a danger to the community if he were granted a compassionate release.

       Although the parties agree that Defendant’s chronic medical conditions constitute

“extraordinary and compelling reasons” under the policy statement, this does not end the Court’s

inquiry or direct its ultimate decision.

       COVID-19 at FCI Sheridan

       The parties agree that FCI Sheridan currently reports no known COVID-19 cases in its inmate

population, which remains true as of June 23, 2020. See https://www.bop.gov/coronavirus/ (last

visited June 23, 2020). Defendant contends that it is only a matter of time before COVID-19 invades

FCI Sheridan, and that his compassionate release should not be predicated on his actual exposure

to the virus. Defendant also strongly suggests that COVID-19 cases are greatly under-reported, and

that the Court should not rely on the official numbers reported by government agencies.

                                                 5
      Case 4:19-cr-00004 Document 48 Filed on 06/26/20 in TXSD Page 6 of 8




       The Government, on the other hand, presents a detailed synopsis of the lengthy counter-

measures and plans being promulgated and implemented by the BOP to promote prisoner health and

safety during the COVID-19 pandemic. As there are currently no COVID-19 cases among the

prisoners at FCI Sheridan, Defendant has not shown that the BOP and prison officials are unable to

maintain his safety or meet his current medical needs. Defendant’s speculation that COVID-19

could reach FCI Sheridan and overwhelm the facility’s resources at some point in the near future

does not justify his release for compassionate reasons at this time.

       Sentencing Considerations

       The parties strenuously disagree as to whether granting relief would “promote respect for the

law, provide just punishment, [and] afford adequate deterrence” under section 3553(a). As correctly

noted by the Government, Defendant has served less than 15% of the incarceration sentence imposed

by this Court. Defendant counters that the seven months he has spent in prison has been sufficient

punishment and a personal deterrent to future criminal activity, and that he is “committed to growing

from this experience.” (Docket Entry No. 47, p. 5.) He argues that he is no longer able to work as

a registered nurse, and that his imprisonment under current COVID-19 safety regulations precludes

further education opportunities or learning a new vocational trade. Defendant further argues that his

compassionate release would not undermine the need to deter criminal activity, as the Court imposed

a significant sentence of 48 months imprisonment.

       The Government points out that serving seven months on a 48-month sentence is not

“sufficient punishment,” and that excusing Defendant from serving 85% of his sentence would not

promote respect for the law, provide just punishment, or afford adequate deterrence. The Court

agrees. Defendant’s proffering of being sufficiently punished after spending seven months in prison

                                                 6
      Case 4:19-cr-00004 Document 48 Filed on 06/26/20 in TXSD Page 7 of 8




on his 48-month sentence, and his promises of growing from the experience and not re-offending,

are appreciated, but they are not persuasive. At sentencing in this case, the Court took into

consideration all available information and sentencing factors, including Defendant’s medical

conditions set out in the PSR, and stated on the record that,

       I agree that the drug problem is a serious problem particularly when we have people
       who are charged with enforcing the law actually participating in these crimes and
       being facilitated by intermediaries like [Defendant]. There were three different
       occasions on which he received these bribes. And so I think that, you know, my
       charge in this case is to determine a sentence that’s sufficient but not greater than
       necessary under the circumstances, taking into account all of the 3553(a) factors. . .
       . I think a period of incarceration is necessary and I think a substantial period of
       incarceration is necessary under the 3553(a) factors. . . . [I]t is the judgment of the
       Court that the defendant is hereby committed to the custody of the Bureau of Prisons
       to be imprisoned for a term of 48 months[.]

(Docket Entry No. 37, pp. 18–19.)

       The Court is of the opinion that reducing Defendant’s sentence to time served, or allowing

him to serve a reduced sentence under home confinement, would do little to promote respect for the

law or provide just punishment for his offense. The Court already took into consideration at

sentencing the facts that Defendant is a first-time nonviolent offender who expressed remorse for

his criminal activity. These facts played a substantial role in the Court’s decision to grant him a

downward variance at sentencing. Id. They do not, however, factor as meritorious grounds for an

85% reduction in that sentence less than a year later.

       The Court concludes that, in light of the circumstances set forth above, a sentence reduction

to time served, or a reduction of the sentence with home confinement for the remainder of the

sentence, would not adequately reflect the seriousness of Defendant’s criminal offense, promote

respect for the law, or provide just punishment. 18 U.S.C. § 3553(a)(2)(A).


                                                 7
     Case 4:19-cr-00004 Document 48 Filed on 06/26/20 in TXSD Page 8 of 8




                                         Conclusion

       For the reasons discussed above, Defendant’s motion for a sentence reduction and/or

compassionate release under 18 U.S.C. § 3582(C)(1)(A) (Docket Entry No. 42) is DENIED.

       Signed at Houston, Texas, on June 26, 2020.




                                                        Gray H. Miller
                                               Senior United States District Judge




                                              8
